UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: August 13, 2009 Frontier Financial Corporation (Exact name of registrant as specified in its charter) Washington (State of incorporation or organization) 000-15540 (Commission File Number) 91-1223535 (I.R.S. Employer Identification No.) 332 S.W. Everett Mall Way P.O. Box 2215 Everett, Washington (Address of principal executive offices) 98204 (Zip Code) Registrant’s telephone number, including area code:(425) 514-0700 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [X] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On August 12, 2009, Frontier Financial Corporation (“Frontier”) and SP Acquisition Holdings, Inc. (“SPAH”) issued a joint press release, announcing an investor presentation to be held on August 13, 2009, to discuss their previously announced, proposed merger transaction, pursuant to their Agreement and Plan of Merger. The press release is attached hereto as Exhibit 99.1, and the presentation that Frontier and SPAH are presenting to investors on August 13, 2009, is attached as Exhibit 99.2. Item 8.01 Other Events. On August 12, 2009, Frontier Financial Corporation (“Frontier”) and SP Acquisition Holdings, Inc. (“SPAH”) issued a joint press release, announcing an investor presentation to be held on August 13, 2009, to discuss their previously announced, proposed merger transaction, pursuant to their Agreement and Plan of Merger. The press release is attached hereto as Exhibit 99.1, and the presentation that Frontier and SPAH are presenting to investors on August 13, 2009, is attached as Exhibit 99.2. Item 9.01 Financial Statements and Exhibits. (a)Not applicable. (b)Not applicable. (c)Exhibits Exhibit 99.1 Press Release dated August 12, 2009. Exhibit 99.2 Investor Presentation by SPAH and Frontier dated August 13, 2009. CAUTION ABOUT FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” that are subject to risks and uncertainties. These forward-looking statements describe management’s expectations regarding future events and developments such as the fair market value of Frontier’s investment portfolio. Readers should not place undue reliance on forward-looking statements, which reflect management’s views only as of the date hereof. The words “should,” “anticipate,” “expect,” “will,” “believe,” and words of similar meaning are intended, in part, to help identify forward-looking statements. Future events are difficult to predict, and the expectations described above are subject to risks and uncertainties that may cause actual results to differ materially. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or expected. In addition to discussions about risks and uncertainties set forth from time to time in the Company’s filings with the Securities and Exchange Commission, factors that may cause actual results to differ materially from those contemplated in these forward-looking statements include, among others: (1) the extent and duration of continued economic and market disruptions and governmental actions to address these disruptions; (2) the risk of new and changing legislation, regulation and/or regulatory actions; (3) pending litigation; (4) local and national general and economic conditions; (5) changes in interest rates; (6) reductions in loan demand or deposit levels; and (7) changes in loan collectibility, defaults and charge-off rates. Frontier Financial Corporation does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements were made. Any such statements are made in reliance on the safe harbor protections provided under the Securities Exchange Act of 1934, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FRONTIER FINANCIAL CORPORATION (Registrant) August 13, 2009 /s/ Patrick M. Fahey (Date) Patrick M. Fahey Chief Executive Officer Exhibit
